Letton, J.,
dissenting.
I am not inclined to recede from the position taken in the former opinion. The ordinances required that, upon the passage and publication of an ordinance ordering the construction or repair of any sidewalk, it should be the duty of the overseer of the streets to serve upon the owner of the abutting premises, “if such owner is known and is a resident of the village of Dundee,” a notice, stating that, after the expiration of 15 days from the service of such a notice, the sidewalk ordered to be constructed, unless previously constructed by the owner according to specification required by the ordinance, will be constructed by the contractor having the contract for that class of work, and that the cost thereof will be assessed upon the property described. Section 10 provides for service of notice at the usual place of residence, “providing that, whenever any owner or owners of any such property are not known or have no fixed place of residence, service of such notice may be made by publication at least once in some newspaper of general circulation in Douglas county, Nebraska. An affidavit of service of publication of each of said notices with a copy thereof shall forthwith be made and filed with the village clerk and by him be preserved.” Section 11 makes it the duty of every owner to construct the sidewalk within 15 days from the publication of the notice. Section 12 provides that, if, after 15 days from the publication of the notice,, the owner shall fail, neglect or refuse to repair or construct the same, the overseer of streets shall cause same to be constructed. Ordinance 55 of the village specifically directed permanent sidewalks of artificial stone to be constructed in front of plaintiffs’ property within 15 days from the publication of the notice, upon the failure of the owner to construct the same. *51The testimony shows that at no time during' the 15 days was it possible for plaintiff to construct a permanent walk as directed, for the reason that at the time the street had not been brought to grade, and that the contractor was obliged to remove 665 cubic yards of earth along the sidewalk space before it was brought to grade.
The evidence further shows that the street itself was not “permanently improved” at the time this order was made, the grading in the roadway being only partially done at this time. It is only upon streets which are permanently improved that the village authorities are authorized to require the construction of a permanent sidewalk. Neither sidewalk space nor roadway being graded so that the street was permanently improved at that time, the notice was prematurely given, and the board was without power to assess the cost of the walk to the owner.
I think the former opinion should be adhered to.
Barnes, J., concurs in the dissenting opinion.